Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: In line 6, “patter” should read “pattern”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims 

Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. (JP-4002657-B2), hereinafter Kosaka.
Regarding claim 1, Kosaka teaches a photosensitive resin composition (F-2; Table 1) which comprises (A) an alkali-soluble (see [0034]) resin (element A; [0039]), (B) a photopolymerization initiator (HABI (2- (o-chlorophenyl) -4,5-diphenylimidazole dimer, Table 1; listed as example of photopolymerization initiator in [0038] of applicant's specification) and (C) an acrylate monomer (element b, Table 1; APG (polypropylene glycol diacrylate, n = 7) and TMP-TA (Trimethylolpropane triacrylate), Table 1 and [0041]). Note: while the composition of Kosaka (F-2, Table 1) further contains another component, BDK (Table 1), which is referred to by Kosaka as also being a photopolymerization initiator, the instant claim's transitional term, "comprises", is open-ended. Therefore, the composition of the instant claim is not excluded from further containing an additional photopolymerization initiator (see MPEM 2111.03 (I)).
The acrylate monomer (element b, Table 1) comprises (C1) an acrylate monomer having a double bond equivalent of not less than 250 (APG, Table 1; MW = 532 and DB# = 2, therefore DBE = 532/2 = 266) and (C2) an acrylate monomer 
Kosaka does not teach that the content of the photopolymerization initiator (B) (HABI, Table 1) is 0.5 to 1.5 mass% based on the photosensitive resin composition, rather that the content is 2.1 mass% (Table 1). Per the composition convention defined by the applicant in [0054] of the instant specification, "based on the photosensitive resin composition" = (A)+(B)+(C)+(D)+(E) = (element A) + (HABI) + (APG+TMPTA) + (N/A) + (EABF) = 55.75 ([0039]) + 2.0 (Table 1) + 18.58  (Table 1) + 18.58 (Table 1) + 0 + 0.06 (Table 1) = 94.97. Therefore, content values by the applicant's convention are equal to their values as provided by Kosaka divided by 0.9497. For example 2.0/0.9497 = 2.1059.... ≈ 2.1 mass% = content of HABI by applicant's convention. Regarding said content, while it is not within the claimed range of 0.5 to 1.5, Kosaka does teach that the HABI component (element c; Table 1 and [0018]) is preferably 0.49 to 3.91 mass% ([0018]; 0.5 to 4.0 with respect to 100 parts by weight in total of the of element A and element B (APG and TMP-TA), which is ((55.75+18.58+18.58)/94.97) ≈ 0.9793 of the applicant's (A)+(B)+(C)+(D)+(E) total composition value; Therefore, 0.5*0.9793 ≈ 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the content of HABI  (2- (o-chlorophenyl) -4,5-diphenylimidazole dimer) in composition F-2 of Kosaka to be 0.5 to 1.5 mass%, based on the (A)+(B)+(C)+(D)+(E) convention of the instant specification. A person of ordinary skill would, in the absence of Kosaka stating otherwise, expect the invention of Kosaka to not be limited to the example embodiments (such as F-2 and its HABI content of 2.1 mass% (by the ABCDE convention)) provided. Therefore, a person of ordinary skill in the art would have expected similar results from any HABI content value within the disclosed, preferred range of 0.49 to 3.91 mass% (by the ABCDE convention). [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)
Regarding claim 2, Kosaka further teaches that the photosensitive resin composition (F-2, Table 1) further comprises (E) a benzophenone-based sensitizer (EAB-F, Table 1; N, N'-tetraethyl-4,4'-diaminobenzophenone, [0041]). Kosaka does not teach that the content of the benzophenone-based sensitizer (EAB-F, Table 1) is 0.20 to 0.40 mass% based on the photosensitive resin composition, rather that the content is 0.063 mass% (0.06/0.9497 = 0.06317... ≈ 0.063%; Table 1). However, Kosaka does teach that the component (d) (which includes EAB-F, see Table 1) is preferably contained in an amount of 1.96 to 4.89 mass% ([0020]; 2.0 to 4.0 with 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the content of EAB-F (N, N'-tetraethyl-4,4'-diaminobenzophenone) in composition F-2 of Kosaka to be 0.20 to 0.40 mass%, based on the (A)+(B)+(C)+(D)+(E) convention of the instant specification. A person of ordinary skill would, in the absence of Kosaka stating otherwise, expect the invention of Kosaka to not be limited to the example embodiments (such as F-2 and its EAB-F content of 0.06 mass% (by the ABCDE convention)) provided. Therefore, a person of ordinary skill in the art would have expected similar results from any EAB-F content value within the implicitly disclosed, preferred range of 0 to 0.68 mass% (by the ABCDE convention). [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)
Regarding claim 8, Kosaka further teaches a method of plating a substrate, comprising the steps of: forming a photosensitive resin layer containing the photosensitive resin composition of claim 1 on a substrate ("the photosensitive .

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. (JP-4002657-B2), hereinafter Kosaka as applied to claim 1 above, and further in view of Irisawa et al. (JP-2015132834-A), hereinafter Irisawa.
Regarding claims 3 and 4, Kosaka further teaches that the acrylate monomer having a double bond equivalent of not less than 250 (C1) (APG, Table 1) has a molecular weight of not less than 500 (MW of APG = 532). Kosaka does not teach that the acrylate monomer having a double bond equivalent of not less than 250 (C1) is polyethylene glycol diacrylate, or specifically polyethylene glycol #600 diacrylate (polyethylene glycol wherein n = 14, see [0067] of applicant's specification). Rather, Kosaka teaches that the acrylate monomer having a double bond equivalent of not less than 250 (C1) is polypropylene glycol diacrylate wherein n = 7 ([0041]). However, Kosaka does teach that polyethylene glycol diacrylate is an art recognized alternative to polypropylene glycol diacrylate ([0014]). Kosaka is silent on the n value of the polyethylene glycol diacrylate.
Irisawa teaches a known photosensitive resin composition which comprises (A) an alkali-soluble resin, (B) a photopolymerization initiator and (C) an acrylate monomer, wherein the acrylate monomer (C) comprises (C1) an acrylate monomer having a double bond equivalent of not less than 250 and (C2) an acrylate monomer having a double bond equivalent of not more than 150 (paragraph 5 of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the APG (polypropylene glycol diacrylate, n = 7) in composition F-2 of Kosaka with a polyethylene glycol #600 diacrylate. Both Kosaka and Irisawa teach that polypropylene glycol diacrylates and polyethylene glycol diacrylates are art-recognized equivalents, so one of ordinary skill in the art would have expected such a substitution to produce similar results. Furthermore, Irisawa teaches that the use of a polyethylene glycol diacrylate, such as polyethylene glycol #600 diacrylate, instead of a polypropylene glycol diacrylate is beneficial for the flexibility of the photosensitive resin layer and the adhesion to the metal substrate.
Regarding claims 5 and 6, Kosaka does not teach that the acrylate monomer having a double bond equivalent of not more than 150 (C2) (TMP-TA, Table 1) has a hydroxyl group, nor that it is specifically pentaerythritol triacrylate. However, Kosaka does teach that pentaerythritol triacrylate (which has a hydroxyl group) is an art recognized equivalent to trimethylolpropane triacrylate (TMP-TA) ([0014]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the TMP-TA (trimethylolpropane triacrylate) in composition F-2 of Kosaka with pentaerythritol triacrylate. Both Kosaka and Irisawa teach that pentaerythritol triacrylate and trimethylolpropane triacrylate are art-recognized equivalents, so one of ordinary skill in the art would have expected such a substitution to produce similar results. Furthermore, Irisawa teaches that the use of a pentaerythritol triacrylate instead of trimethylolpropane triacrylate is beneficial for the resist stripping solubility of the cured photosensitive resin layer.
Regarding claim 7, Kosaka further teaches a method of etching a substrate, comprising the steps of: forming a photosensitive resin layer containing the photosensitive resin composition of claim 1 on a substrate ("the photosensitive resin composition (F) of the present invention is directly applied to a substrate", [0032]); carrying out pattern exposure to cure exposed parts ([0033]); performing alkali development to remove the photosensitive resin layer of unexposed parts ([0034]); and spraying the exposed substrate with an etchant to etch the substrate ([0036], see [0044]).  Kosaka does not teach, a step of baking the pattern after alkali development to form a resist pattern containing the cured photosensitive 
Irisawa, which is analogous as shown above, also teaches that an alkaline aqueous solution development type photosensitive resin composition may be subjected to a baking treatment after forming a resist pattern (i.e. after the steps of exposure and alkali development) to improve adhesion and etching resistance (paragraph 2 of page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of etching a substrate of Kosaka by further including a step of baking the resist pattern after alkali development, as taught by Irisawa. The inclusion of baking would improve the adhesion and etching resistance of the resist pattern, as taught by Irisawa. The product of this step would be a resist pattern containing the cured photosensitive resin layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631.  The examiner can normally be reached on Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        




/Nicholas E Brown/         Examiner, Art Unit 1737